  Case: 1:20-cv-00756 Document #: 70 Filed: 09/14/20 Page 1 of 14 PageID #:276



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

LAWRENCE H. GRESS, on behalf of himself and         :
others similarly situated,                          :
                                                    :
                          Plaintiff,                :
                                                    :
      v.                                            :
                                                    :         Civil Action No.: 1:20 CV 756
SAFESPEED, LLC, an Illinois limited liability       :
company; NIKKI ZOLLAR; CHRIS LAI; KHALID            :         Hon. Robert M. Dow, Jr.
(“CLIFF”) MAANI; OMAR MAANI; TONY                   :
RAGUCCI; MARTIN A. SANDOVAL; CITY OF                :
OAKBROOK TERRACE; PATRICK DOHERTY;                  :
BILL HELM; JEFF TOBOLSKI; ROBERT                    :
GEDVILLE; JOHN O’SULLIVAN; SERGIO                   :
RODRIGUEZ; JOHN RYAN; MICHAEL                       :
CARBERRY; JOHN KOSMOWSKI; and BILL                  :
MUNDY                                               :
                                                    :
                          Defendants.               :


                    MEMORANDUM IN SUPPORT OF THE
                    MOTION TO DISMISS THE COMPLAINT
                           BY SAFESPEED, LLC

                                                /s/ Zachary T. Fardon
                                                Zachary T. Fardon

                                                KING & SPALDING LLP
                                                Zachary T. Fardon
                                                Patrick M. Otlewski
                                                Abigail J.M. Hoverman
                                                353 N. Clark Street, 12th Floor
                                                Chicago, IL 60654
                                                Phone: 312.995.6333
                                                zfardon@kslaw.com
                                                potlewski@kslaw.com
                                                ahoverman@kslaw.com

                                                Attorneys for Defendant
                                                SafeSpeed, LLC
     Case: 1:20-cv-00756 Document #: 70 Filed: 09/14/20 Page 2 of 14 PageID #:277




I.      INTRODUCTION

        Only after serving SafeSpeed’s executives, and only after those executives filed a motion to

dismiss the Complaint, did plaintiff Lawrence Gress seek to serve SafeSpeed in July 2020. See Dkt.

No. 42. In the interests of judicial economy and efficiency, SafeSpeed will not repeat the well-placed

arguments by its executives, Nikki Zollar and Chris Lai, that support dismissal of Plaintiff’s

complaint.1 Dkt. No. 31. SafeSpeed hereby adopts and joins in full Ms. Zollar and Mr. Lai’s joint

memorandum in support of their motion to dismiss. See id. SafeSpeed submits this memorandum to

address the allegations and arguments specific to the company.

        Plaintiff nakedly alleges SafeSpeed “created, controlled, and conducted” a racketeering

enterprise. See Compl. ¶203. In support, he offers zero facts. Instead, he relies on conclusory

allegations and legal theories masquerading as facts. He wholesale lifts irrelevant allegations from his

earlier civil complaint against former Illinois Senator Martin Sandoval; he gratuitously injects the

unrelated Redflex saga; and he block-quotes Sandoval’s plea agreement, even then failing to a aver a

single fact supporting a racketeering conspiracy against SafeSpeed.

        Plaintiff wishfully seeks to spin his grand RICO conspiracy theory on a much baser

underlying reality: Omar Maani apparently engaged in corruption with Sandoval and others, and

then cooperated with the government. But as was noted in Zollar and Lai’s memorandum, Plaintiff

has offered no facts implicating SafeSpeed, Ms. Zollar, or Mr. Lai in Maani’s scheming. Why?

Because he has no such facts. SafeSpeed, Ms. Zollar, and Mr. Lai were not engaged in racketeering.

        Plaintiff’s entire case against SafeSpeed boils down to an attempt to hold SafeSpeed

vicariously liable for the bad acts of Omar Maani. That attempt fails as a matter of law. It is well


1 SafeSpeed is heeding this Court’s “encourage[ment]” to the Defendants to “adopt each other’s arguments
rather than repeating them” in its August 6, 2020 Minute Entry. See Dkt. No. 59.

                                                    2
      Case: 1:20-cv-00756 Document #: 70 Filed: 09/14/20 Page 3 of 14 PageID #:278



settled in the Seventh Circuit that a corporate entity like SafeSpeed is not vicariously liable for the

acts of others where, as here, the company had no knowledge and was used as an unwitting vehicle.

        Plaintiff’s Complaint thus falls well short of the law in pleading civil claims of racketeering

and racketeering conspiracy by SafeSpeed, Ms. Zollar, or Mr. Lai. Further, Plaintiff’s complaint fails

because: (1) he has not pleaded an enterprise, nor has he pleaded that SafeSpeed operated and

conducted the affairs of the alleged enterprise; (2) he has not adequately pleaded a pattern of

racketeering that satisfies the heightened pleading requirements of Rule 9(b) of the Federal Rules of

Civil Procedure; and (3) Plaintiff’s alleged injury—paying a $100 fine for a lawfully issued red-light

camera violation after an admitted violation of the law—is independent of and far too attenuated

from any alleged RICO activity.

        Plaintiff’s Complaint is woefully deficient and should be dismissed with prejudice under Rule

12(b)(6) of the Federal Rules of Civil Procedure.

II.     THE COMPLAINT’S § 1962(C) CLAIM AGAINST SAFESPEED SHOULD BE DISMISSED.

        A substantive racketeering claim arises when “any person employed by or associated with

any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to

conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a

pattern of racketeering activity or collection of unlawful debt.” 18 U.S.C. § 1962(c).

        A plaintiff looking to state a § 1962(c) claim must plausibly allege a cognizable injury to

business or property resulting from the “(1) conduct (2) of an enterprise (3) through a pattern (4) of

racketeering activity.” Menzies v. Seyfarth Shaw LLP, 943 F.3d 328, 336 (7th Cir. 2019).2 Plaintiff must

plead each element as to each individual defendant—including SafeSpeed—without exception. See




2Unless otherwise indicated, citations herein will not include reference to internal quotations, brackets, and
quotation marks that have been omitted.


                                                       3
    Case: 1:20-cv-00756 Document #: 70 Filed: 09/14/20 Page 4 of 14 PageID #:279



Green v. Morningstar, Inc., No. 17 C 5652, 2018 WL 1378176, at *9 (N.D. Ill. Mar. 16, 2018); Dudley

Enters., Inc. v. Palmer Corp., 822 F. Supp. 496, 502 (N.D. Ill. 1993).

          The Complaint fails on multiple fronts to adequately allege a substantive racketeering

violation by SafeSpeed: (1) the Complaint has no enterprise and has no facts pleaded showing that

SafeSpeed participated in its operation and management; (2) the Complaint lacks a pattern of

racketeering activity; and (3) the plaintiff and proposed class’s injury is too indirect to have occurred

by reason of a racketeering violation.

          A. The Complaint Fails to Plead an Enterprise, and Fails to Plead that SafeSpeed
             Participated in the Operation and Management of the Alleged Enterprise.

          SafeSpeed adopts the arguments made by Ms. Zollar and Mr. Lai that the Complaint fails at

the pleading stage because it has no facts establishing an enterprise. See Dkt. No. 31 at 6-10. The

Complaint pleads no structure linking the eighteen named defendants, nor does it assert that the

alleged racketeering activity driven by a common goal or purpose amongst these disparate

defendants. Id. SafeSpeed further submits that dismissal is appropriate because SafeSpeed is neither

directly liable as a participant in the alleged enterprise, nor can it be vicariously liable for the acts of

others.

          First, to the extent the Complaint suggests SafeSpeed was itself the RICO enterprise, that is

a nonstarter under the law. An entity cannot be both a RICO defendant and the RICO enterprise.

See Fitzgerald v. Chrysler Corp., 116 F.3d 225, 226-27 (7th Cir. 1997) (observing that the “prototypical

RICO case is one in which a person bent on criminal activity seizes control of a previously legitimate

firm” (and that firm becomes the enterprise), and finding no basis to “apply[] RICO to a free-

standing corporation such as Chrysler merely because Chrysler does business through agents, as

virtually every manufacturer does”); Richmond v. Nationwide Cassel L.P., 52 F.3d 640, 647 (7th Cir.

1995) (rejecting argument that a corporate “person” can be part of an “enterprise” that consisted of

a corporation and its affiliated companies because the complaint “fail[ed] to present an enterprise


                                                      4
    Case: 1:20-cv-00756 Document #: 70 Filed: 09/14/20 Page 5 of 14 PageID #:280



separate and distinct from the persons sought to be held liable”). Put slightly differently, the

Complaint fails because “the persons [Plaintiff] seeks to hold liable are the selfsame members of”

the enterprise, which amounts to an improper “conflation of [the] ‘person” and ‘enterprise’”

elements of a RICO claim. Brown v. Cty. of Cook, 549 F. Supp. 2d 1026, 1030 (N.D. Ill. 2008).

        Nor can SafeSpeed be directly liable as a participant who operated and conducted the affairs

of the alleged enterprise. That is because Plaintiff has failed to provide any facts in his Complaint.

He instead relies on legally insufficient “naked assertions devoid of further factual enhancement.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Under well-settled law, Plaintiff must plead facts

establishing that SafeSpeed as an entity “participate[d] in the operation or management of the

enterprise itself.” Reves v. Ernst & Young, 507 U.S. 170, 185 (1993). But Plaintiff has no such facts.

Instead, the Complaint alleges in conclusory fashion that SafeSpeed “created, controlled, and

conducted” the alleged enterprise. Compl. ¶203. Plaintiff also claims “SafeSpeed created and/or

used this association-in-fact Enterprise – an ongoing organization functioning as a continuing unit –

as a separate entity and tool to effectuate the pattern of racketeering activity . . . .” Id.

        These conclusory allegations, of course, are not assumed to be true, nor is it sufficient even

at this early pleading stage for Plaintiff to rely on “a sheer possibility that a defendant has acted

unlawfully.” Iqbal, 556 U.S. at 678-79. Similarly, the Complaint’s allegations only go so far as to plead

that SafeSpeed conducted its own affairs, but fail to show that SafeSpeed conducted the affairs of

the alleged enterprise. See Reves, 507 U.S. at 185 (“[L]liability depends on showing that the defendants

conducted or participated in the conduct of the enterprise’s affairs, not just their own affairs.”); see also

Richmond, 52 F.3d at 646 (observing that “an individual corporation could not be held liable as a

‘person’ that conducted its own affairs through a pattern of racketeering activity”).

        To cover for his lack of factual allegations that SafeSpeed directly participated in the

operation and management of the alleged enterprise, Plaintiff alleges that SafeSpeed acted “through”



                                                      5
    Case: 1:20-cv-00756 Document #: 70 Filed: 09/14/20 Page 6 of 14 PageID #:281



its employees and agents. See, e.g., Compl. ¶204 (“SafeSpeed, acting through [others]”); id. ¶205

(“SafeSpeed, acting principally through [others]”); id. ¶207 (“SafeSpeed, through [others]”); id. ¶209

(“The [red light camera] network corruptly developed by SafeSpeed, through [others]”). But

Plaintiff’s pleading is inherently contradictory. Plaintiff cannot call SafeSpeed both a participant in

the enterprise, and an entity that is vicariously liable for the acts of others. See Erickson v. Painewebber

Inc., No. 87 C 10592, 1990 WL 17144, at *6 (N.D. Ill. Feb. 1, 1990) (holding that a complaint’s

allegations that a corporate entity was “directly liable” and liable “through defendant [representative]

is a contradiction in terms”).

        If Plaintiff argues that SafeSpeed should be vicariously liable for the acts of others (and thus

give up his claim that SafeSpeed is directly liable), his argument should be rejected. Courts permit

companies to be vicariously liable for RICO violations only “where the corporation plays the role of

the central figure or aggressor in the alleged scheme.” Glen Flora Dental Ctr., Ltd. v. First Eagle Bank,

No. 17-CV-9161, 2019 WL 4601742, at *7 (N.D. Ill. Sept. 23, 2019) (slip op.). “[V]icarious liability

only applies to civil RICO in limited circumstances in order to avoid holding innocent corporations

liable for the wrongdoing of their employees.” Schwarz v. Nat’l Van Lines, Inc., No. 03 C 7096,

2004 WL 1497804, at *3 (N.D. Ill. July 2, 2004) (St. Eve, J.). Thus, courts will permit vicarious

liability only when “(1) the corporation has derived some benefit from the alleged RICO action; and

(2) imposing vicarious liability does not circumvent congressional intent.” Id. (citing Liquid Air Corp.

v. Rogers, 834 F.2d 1297, 1306 (7th Cir. 1987)). The purpose of this limitation, particularly the second

prong of the test, is to “protect those corporations that are merely the passive instrument for the

employee’s wrongdoing.” Schwarz, 2004 WL 1497804, at *3. The central inquiry becomes whether

the company “has no knowledge of the criminal behavior of its agents or employees.” Id. at *4.

        Even assuming that an agent of SafeSpeed engaged in an act of racketeering, Plaintiff has no

facts making it plausible that SafeSpeed knew about or was involved in any alleged act of



                                                      6
    Case: 1:20-cv-00756 Document #: 70 Filed: 09/14/20 Page 7 of 14 PageID #:282



racketeering by an agent of the company. See id.; Erickson, 1990 WL 17144, at **5-6 (rejecting

vicarious liability theory raised in a complaint because, “[w]hile a corporation can only act through

its agents and officers, there must be some indication that the corporation, as an entity separate

from an individual employee, consented to or took an active part in the fraudulent conduct or

racketeering activities in order to be held liable as a ‘person’ under Section 1962(c)”); see also Holmes v.

City of Racine, No. 14-CV-208-JPS, 2014 WL 5514181, at *16 (E.D. Wis. Oct. 31, 2014) (“To find a

corporation liable, the Court must find that the [corporation], itself, took some action. . . . There is

no reason to find that the [the corporation] ‘personally committed’ any racketeering activities or

agreed to participate in a RICO scheme.”); Williams Elecs. Games, Inc. v. Barry, 42 F. Supp. 2d 785, 793

(N.D. Ill. 1999) (dismissing RICO claims against corporate defendants where “[n]either the

complaint nor the subsequently filed RICO case statement includes any allegation that the corporate

defendants knew of or authorized the employees’ actions”).

        B. The Complaint Fails Without a Pattern of Racketeering, and By Failing to Plead
           SafeSpeed Engaged in Predicate Acts of Racketeering.

        SafeSpeed adopts the arguments by Ms. Zollar and Mr. Lai that the Complaint fails to meet

the continuity plus relationship test required to demonstrate a pattern of racketeering. See Dkt. No.

31 at 14-16. SafeSpeed further adopts their arguments that the Complaint does not plead two

predicate acts of racketeering, and that the Complaint fails to meet the heightened pleading

standards of Rule 9(b) of the Federal Rules of Civil Procedure. See id. at 10-14. SafeSpeed also

adopts the arguments of defendant Khalid Maani, who similarly points out the defects in the

Complaint with respect to numerous allegations of alleged fraud under Rule 9(b) of the Federal

Rules of Civil Procedure. See Dkt. No. 65 at 6-7. In addition to those well-placed arguments,

SafeSpeed further submits additional reasons why the Complaint fails to adequately plead that

SafeSpeed engaged in the requisite predicate acts of racketeering.




                                                     7
    Case: 1:20-cv-00756 Document #: 70 Filed: 09/14/20 Page 8 of 14 PageID #:283



        Repeatedly throughout the Complaint, Plaintiff alleges that individuals “caus[ed] SafeSpeed

secretly to hire public officials as commissioned, undisclosed sales agents (‘Consultants’) whose

compensation was calculated as a percentage of monthly income from [red light camera] fines . . . .”

See, e.g., Compl. ¶36(a). Whether Plaintiff considers this conduct to be a predicate act of racketeering

is an open question not answered by the Complaint. In the section of the Complaint specifically

discussing the alleged pattern of racketeering, the Complaint unhelpfully asserts in general terms that

the “Complaint details the ongoing pattern of racketeering,” id. ¶210, and generally asserts that the

pattern “includes predicate acts indictable under 18 U.S.C. § 1341 (mail fraud), 18 U.S.C. § 1343

(wire fraud), and 18 U.S.C. § 1346 (deprivation of honest services through bribes and kickbacks)

through the aforementioned actions,” id. ¶214, which is of no help.

        Assuming for purposes of argument that Plaintiff intends to rely on this alleged activity as a

predicate act of racketeering, the Complaint fails to satisfy the heightened pleading requirements of

Rule 9(b) of the Federal Rules of Civil Procedure. Rule 9(b) requires that Plaintiff “do more than

allege fraud generally.” Menzies, 943 F.3d at 338. Plaintiff must provide “precision and some measure

of substantiation to each fraud allegation,” meaning he “must plead the who, what, when, where,

and how of the alleged fraud.” Id. The Complaint’s general allegations flunk this test. Nowhere does

the Complaint allege who allegedly fraudulently concealed this information (let alone the legal duty

violated in so concealing the information), when the allegedly fraudulent concealment occurred,

from whom the information was withheld, or how allegedly fraudulent concealment occurred. See

Mandelstein v. Rukin, No. 17-CV-9216, 2019 WL 3857886, at *9 (N.D. Ill. Aug. 16, 2019) (Dow, J.)

(“Plaintiffs do not allege facts to support an inference that [Defendant] concealed anything from

Plaintiffs, such as false statements [Defendant] made to Plaintiffs, or material omissions from

otherwise true statements, or any disclosure obligations that [Defendant] had but failed to meet.”).

Finally, the Court should reject Plaintiff’s efforts to rely on non-specific federal investigative activity



                                                     8
    Case: 1:20-cv-00756 Document #: 70 Filed: 09/14/20 Page 9 of 14 PageID #:284



related to municipalities and public officials to establish that predicate acts of racketeering occurred.

See, e.g., Compl. ¶¶174, 180. Plaintiff’s generalized allegations simply will not do, as they lack the

requisite particularity. See FED. R. CIV. P. 9(b) (“In alleging fraud or mistake, a party must state with

particularity the circumstances constituting fraud or mistake.”).

        Without a pattern of racketeering and without the requisite two acts of racketeering allegedly

committed by SafeSpeed, the Complaint’s substantive racketeering claim under 18 U.S.C. § 1962(c)

should be dismissed.

        C. Plaintiff’s Claimed Injury Did Not Occur “By Reason Of” a RICO Violation.

        Under 18 U.S.C. § 1964(c), Plaintiff must be “injured in his business or property by reason

of a violation of section 1962 . . . .” Plaintiff must allege facts plausibly showing that the alleged

RICO violation was both the “but for” and the “proximate cause” of his injury. Holmes v. Sec. Inv’r

Prot. Corp., 503 U.S. 258, 265-68 (1992). At the pleading stage, that requires Plaintiff to provide facts

showing that his injury would not have occurred absent the § 1962(c) violation, as well as facts

showing a “direct relation between the injury asserted and the injurious conduct alleged.” Id. at 268.

A “direct relation” means that the injury occurred at the first step in the causal chain. See Hemi

Group, LLC v. City of New York, 559 U.S. 1, 10 (2010) (rejecting theory of causation that required

moving “well beyond the first step”). The Complaint fails because Plaintiff and the other alleged

members of the proposed class’s alleged injuries did not occur by reason of a racketeering violation.

        First, the concept of foreseeability does not apply in RICO cases. See id. at 12 (explaining

that while “[t]he concepts of direct relationship and foreseeability are of course two of the ‘many

shapes [proximate cause] took at common law,’ [Supreme Court] precedents make clear that in the

RICO context, the focus is on the directness of the relationship between the conduct and the

harm.”). As a result, an argument by Plaintiff that his alleged injury was foreseeable or even intended




                                                     9
   Case: 1:20-cv-00756 Document #: 70 Filed: 09/14/20 Page 10 of 14 PageID #:285



will not suffice unless his injury was direct. See Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 460

(2006).

          Three principles are at the core of the Supreme Court’s heightened proximate causation

standard in RICO cases. First, “the less direct an injury is, the more difficult it becomes to ascertain

the amount of a plaintiff’s damages attributable to the violation, as distinct from other, independent,

factors.” Holmes, 503 U.S. at 269. Second, recognizing claims of “indirectly injured” plaintiffs

“removed at different levels of injury from the violative acts” would force courts to “adopt

complicated rules apportioning damages . . . to obviate the risk of multiple recoveries.” Id. Third,

directly injured victims “can generally be counted on to vindicate the law as private attorneys

general, without any of the problems attendant upon suits by plaintiffs injured more remotely.” Id. at

269-70.

          As Ms. Zollar and Mr. Lai have argued, even the most deferential reading of the Complaint

demonstrates that neither Plaintiff nor any member of the Proposed Class is plausibly the direct

victim of the alleged activity. See Dkt. No. 31 at 16-18. Assuming for purposes of argument the truth

of the Complaint’s allegations, well-settled Seventh Circuit law provides that the State is the victim

of bribery offenses, as they are deprived of their right to have public officials’ activities “conducted

free from bribery” as well as “their right to loyal and faithful service of their state officials[.]” United

States v. Rauhoff, 525 F.2d 1170, 1175 (7th Cir. 1975); see also United States v. Warner, 292 F. Supp. 2d

1051, 1067-68 (N.D. Ill. 2003) (identifying the State of Illinois as the victim of racketeering involving

state licenses). Likewise, neither Plaintiff nor any member of the Proposed Class was specifically

targeted by any of the alleged acts. Instead, Plaintiff and the Proposed Class’s only alleged injury is

the lawful receipt of $100 red-light camera violation notices. Compl. ¶¶63-69. Plaintiff’s alleged

injury is both too far removed from the alleged racketeering activity, and separated by his and other

class members’ own violations of the law.



                                                     10
    Case: 1:20-cv-00756 Document #: 70 Filed: 09/14/20 Page 11 of 14 PageID #:286



         Ms. Zollar and Mr. Lai have identified relevant case law from the Seventh Circuit

establishing that Plaintiff’s alleged injury is not a direct result of the alleged racketeering activity.3 A

recent court decision with similar allegations provides persuasive reasons that demonstrate the lack

of RICO injury in this case.

         In General Motors LLC v. FCA US LLC, No. 19-cv-13429, 2020 WL 3833058 (E.D. Mich.

July 8, 2020) (slip op.), the court dismissed a complaint at the pleading stage where the plaintiff

alleged his RICO injury was caused by defendants’ alleged bribery activity. The plaintiff, General

Motors, alleged that FCA bribed UAW officials for years and, in return, received benefits and

concessions in the negotiation, implementation, and administration of collective bargaining

agreements. Id. at *1-*2. General Motors also alleged that the bribery scheme was intended to

damage it as a rival through “‘over $1 billion’ in unanticipated labor costs.” Id. at *8. The Court

found that the alleged racketeering activity was designed to help FCA in negotiations with unions,

the direct victim of which would be workers. Id. at *10. Important to the Court was the lack of facts

indicating an intent to harm General Motors, as “the few paragraphs of the Complaint that even

mention an intent to harm GM are vague and conclusory.” Id. The Court observed that “[n]otably

absent from the Complaint . . . [were] any specific facts supporting the allegation that a condition of

Defendants’ payments to the UAW officials was denial of concessions and benefits to GM.” Id.

Thus, the Court concluded that “GM’s high labor costs were not an injury proximately caused by



3 See, e.g., Sidney Hillman Health Ctr. of Rochester v. Abbott Labs., 873 F.3d 574, 576 (7th Cir. 2017) (rejecting
RICO claim brought by benefit plans against pharmaceutical company after it pleaded guilty to unlawful
promotion of a pharmaceutical drug because even though the plans “part[ed] with money, . . . it is not at all
clear that they are the initially injured parties, let alone the sole injured parties”); James Cape & Sons Co. v. PCC
Constr. Co., 453 F.3d 396, 398 (7th Cir. 2006) (finding plaintiff failed to plead defendants proximately caused
its injuries where defendants, competing construction companies, pled guilty for bribing Wisconsin state
officials for public contracts, noting a “court could never be certain whether [plaintiff] would have won any
of the contracts that were subject of the conspiracy for any number of reasons unconnected to the asserted
pattern of fraud”); Ill. ex rel. Ryan v. Brown, 227 F.3d 1042, 1045 (7th Cir. 2000) (finding citizens did not have
sufficient injury to bring civil RICO suit against individuals who bribed Illinois state officials because the
plaintiffs’ injuries were “too remote”).


                                                         11
   Case: 1:20-cv-00756 Document #: 70 Filed: 09/14/20 Page 12 of 14 PageID #:287



FCA’s bribes, and any competitive injury that GM suffered as a result of FCA’s advantage in labor

costs is an indirect injury . . . .” Id.

         The Court also rejected as “far beyond the first step in the causal chain” General Motors’

theory “that FCA and Defendants used bribes to secure the position of lead company in the 2015

CBA negotiations (first step), which enabled FCA to negotiate its own very generous to UAW

workers CBA with the UAW, (second step) that ensured, through the economic force of pattern

bargaining and threat of strike, that the 2015 GM-UAW CBA was vastly more expensive then GM

had planned (third step).” Id. Having determined that the complaint did not sufficiently plead a

RICO injury, the Court dismissed the Complaint with prejudice. Id. at *11. Just as the alleged injury

in General Motors was not proximately caused by the alleged racketeering, the Complaint’s alleged

injury fails as it is nothing more than a legally deficient indirect injury.

         Adopting the arguments made by Ms. Zollar and Mr. Lai, see Dkt. No. 31 at 16-18, as well as

the arguments of Defendant Oakbrook Terrace regarding Plaintiff’s failure to adequately plead a

cognizable RICO injury, see Dkt. No. 22 at 7-11, SafeSpeed asks that the Court dismiss the

substantive racketeering claim with prejudice.

III.     THE § 1962(D) CLAIM AGAINST SAFESPEED SHOULD BE DISMISSED.

         Because the Complaint fails to plead a substantive racketeering violation by SafeSpeed, the

RICO conspiracy claim under 18 U.S.C. § 1962(d) also fails. See United Food and Commercial Workers

Unions and Emp’rs Midwest Benefits Fund v. Walgreen Co., 719 F.3d 849, 856-57 (7th Cir. 2013) (“Having

failed to plead facts that would establish a violation of Section 1962(c), the [plaintiff] cannot state a

claim for conspiracy under Section 1962(d) based on those same facts.”).

         Furthermore, the Complaint falls well short of pleading the elements of a § 1962(d) claim

against SafeSpeed. Nowhere does the Complaint allege facts demonstrating that SafeSpeed

(1) “agreed to maintain an interest in or control of an enterprise, or to participate in an enterprise’s



                                                     12
   Case: 1:20-cv-00756 Document #: 70 Filed: 09/14/20 Page 13 of 14 PageID #:288



affairs,” or (2) “agreed that some member of the conspiracy . . . would commit at least two predicate

acts in furtherance of those goals.” Domanus v. Locke Lord LLP, 847 F.3d 469, 479 (7th Cir. 2017); see

also Goren v. New Vision Int’l, Inc., 156 F.3d 721, 732 (7th Cir. 1998) (“We have stressed that the

touchstone of liability under § 1962(d) is an agreement to participate in an endeavor which, if

completed, would constitute a violation of the substantive statute.”). As the Seventh Circuit has

emphasized, “[t]he first step is to allege that each defendant . . . knew about this conspiracy.”

Domanus, 847 F.3d at 479 (emphasis added). Similarly, the Complaint fails to plead facts

demonstrating that SafeSpeed agreed to the commission of at least two predicate acts of

racketeering. See Bajorat v. Columbia-Breckenridge Dev. Corp., 944 F. Supp. 1371, 1383 (N.D. Ill. 1996)

(“There are no allegations from which the court can infer that each defendant agreed to conduct the

affairs of an enterprise through a pattern of racketeering activity or that each defendant agreed to the

commission of at least two predicate acts.”). These failings are fatal to Plaintiff’s racketeering

conspiracy claim against SafeSpeed, and should lead to the conspiracy claim’s dismissal.

IV.     CONCLUSION

         SafeSpeed respectfully requests that the Court grant its motion to dismiss Plaintiff’s

 Complaint against it in its entirety with prejudice.


 Dated: September 14, 2020                               /s/ Zachary T. Fardon
                                                         Zachary T. Fardon

                                                         KING & SPALDING LLP
                                                         Zachary T. Fardon
                                                         Patrick M. Otlewski
                                                         353 N. Clark Street, 12th Floor
                                                         Chicago, IL 60654
                                                         Phone: 312.995.6333
                                                         zfardon@kslaw.com
                                                         potlewski@kslaw.com

                                                         Attorneys for Defendant
                                                         SafeSpeed, LLC



                                                    13
  Case: 1:20-cv-00756 Document #: 70 Filed: 09/14/20 Page 14 of 14 PageID #:289



                                   CERTIFICATE OF SERVICE

        I hereby certify that on September 14, 2020, a copy of the foregoing document was

electronically filed with the Clerk of Court using the CM/ECF system, which will send notification

of such filing to all registered users.

                                                     /s/ Zachary T. Fardon
                                                     Zachary T. Fardon

                                                     KING & SPALDING LLP
                                                     Zachary T. Fardon
                                                     Patrick M. Otlewski
                                                     Abigail J.M. Hoverman
                                                     353 N. Clark Street, 12th Floor
                                                     Chicago, IL 60654
                                                     Phone: 312.995.6333
                                                     zfardon@kslaw.com
                                                     potlewski@kslaw.com
                                                     ahoverman@kslaw.com

                                                     Attorneys for Defendant
                                                     SafeSpeed, LLC
